DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  


With regard to the RCE filed 08/16//2022, Claims 1-4, 6-11 and 13-20 are pending. With further search and considerations, Claims 1-4, 6-11 and 13-20 are allowed. 







Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1-4, 6-11 and 13-20 are allowed. 
Independent Claims 1, 8 and 15 respectively recite the limitations of: receiving, from a camera, a plurality of images of a hand; generating a plurality of sets of joint location coordinates by: for each given image in the plurality of images: cropping, using one or more processors, a portion of the given image comprising the hand; identifying, using a neural network, a first set of joint location coordinates in the cropped portion of the given image, wherein the first set of joint location coordinates represent pixel locations of the hand relative to the cropped portion of the given image; identifying an intermediate set of joint location coordinates, wherein the intermediate set of joint location coordinates represent pixel locations of the hand relative to the given image; generating a second set of joint location coordinates  based on the first set of joint location coordinates and the intermediate set, wherein the second set of joint location coordinates represents joint locations of the hand relative to a three- dimensional physical space; and identifying a three-dimensional hand pose of the hand based on the plurality of sets of joint location coordinates.
These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Tanabiki et al. (US Pub No. 20180047175 A1) in paragraphs [0133], [0165], discloses detailed algorithm of the detectors and a method for making the detectors may employ known techniques. For example, the detectors are made by learning the tendency of the features by a boosting method such as Real AdaBoost using many sample images (an image showing a head and a shoulder and an image not showing a head or shoulder for the head and shoulder detector). The features may be of any type such as features of histogram of gradient, Sparse, or Haar. The learning method may be of any type, such as support vector machine (SVM) or neural network, other than a boosting method; for a wrist, skeleton estimating section 251 extracts an intersection point of a side of the right forearm in the horizontal scale and a straight line passing through the center of gravity of the right forearm contained in part region information from part extracting section 240 and extending in parallel to a side of the right forearm in the vertical scale. There are two intersection points. Skeleton estimating section 251 detects a hand region and determines the intersection point closer to the hand region as the position of the right wrist of the target person. For detection of the hand region, skeleton estimating section 251 may use a skin color extraction using the HSV color system in common use. Skeleton estimating section 251 determines the
position of the left wrist in a similar manner.

However, Tanabiki et al., even if combined, fail to teach or suggest receiving, from a camera, a plurality of images of a hand; generating a plurality of sets of joint location coordinates by: for each given image in the plurality of images: cropping, using one or more processors, a portion of the given image comprising the hand; identifying, using a neural network, a first set of joint location coordinates in the cropped portion of the given image, wherein the first set of joint location coordinates represent pixel locations of the hand relative to the cropped portion of the given image; identifying an intermediate set of joint location coordinates, wherein the intermediate set of joint location coordinates represent pixel locations of the hand relative to the given image; generating a second set of joint location coordinates based on the first set of joint location coordinates and the intermediate set, wherein the second set of joint location coordinates represents joint locations of the hand relative to a three- dimensional physical space; and identifying a three-dimensional hand pose of the hand based on the plurality of sets of joint location coordinates, as required by claims 1, 8 and 15. Indeed, these references are silent about any such estimation of joint coordinate locations based on initial set of joint locations of cropped image using neural network. The remaining cited art of record does not cure this deficiency. Accordingly, claims 1, 8 and 15 are allowed. Claims 2-4 and 6-7 are allowed by virtue of their dependency on claim 1. Claims 9-11 and 13-14 are allowed by virtue of their dependency on claim 8. Claims 16-20 are allowed by virtue of their dependency on claim 15.

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200050342 A1
US 20210275107 A1
CN 112801061 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Pinalben Patel/Examiner, Art Unit 2661